DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Examiner acknowledges Applicant’s response filed 23 December 2021 containing remarks.
Claims 3-4, 7-8, 10-20, and 22 are pending.
The previous rejections have been maintained.  The rejections follow.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-4, 7-8, 10-20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Jois (EP 1260569) as evidenced by Merriam-Webster (Paraffin distillate), Suzuki (US 2008/0085970), Kamai (US 6,248,929) and Surrena (US 3,425,932).
Regarding claims 3-4, 7-8, and 10-19, Jois teaches blending an atmospheric or vacuum distillate with an aromatic extract of lubricating oil; and feeding the blend to a hydrotreatment step in order to obtain a process oil with improved solvency properties for use as a rubber extender oil [0009-0015].  Jois teaches using 25% [0020], 20% [0021], or 15% [0022] of the aromatic extract and the remainder distillate; which reads on the claimed range of at least 10%, or 10-4% aromatic extract.
Examiner considers the Jois atmospheric or vacuum distillate to read on the claimed “naphthenic” distillate faction and the Jois “lubricating oil” to read on the claimed paraffinic crude distillate.  This is evidence by Merriam-Webster, which indicates that paraffinic distillate is the petroleum fraction obtained after most of the gas oil has distilled and that contains chiefly lubricating oils (see definition).  Examiner additionally notes that the naphthenic distillate of the instant specification is obtained by the same distillation steps.  
Examiner notes that Jois teaches distillation steps to obtain gas oil fractions, followed by blending, and hydrotreatment.  The instant claims require blending, followed by vacuum distillation and hydrotreatment.  However, it appears that this is a simple modification of the order of process steps.  It is not seen where such a modification would result in a different result, as the instant specification similarly teaches that the order of steps is not critical (see instant spec [0005-0009] teaching embodiments with both order of steps).  See MPEP 2144.01 IV, C: See also In reBurhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results). 
Jois does not explicitly disclose the claimed CA, CA plus CN, VGC, aniline point/viscosity ranges, or other claimed properties of the products.
However, it is expected that it would have been obvious to the person having ordinary skill in the art that the same properties would result, since Jois teaches the same blending and hydrotreatment to obtain the same improved process oil compositions for the same rubber applications as claimed.
Further, Examiner notes that Jois teaches that the blending is performed to blend the aromatic content from the lubricant stream in a suitable amount in order to impart desired solvency properties [0009], which are important for uses such as in the rubber and tire industry [0011].  Jois teaches total aromatic content [0015-28] but does not disclose the VGC, CA, aniline point, or viscosity.  
However, Examiner notes that these variables are well-known in the art, and would correspond to the Jois blending of distillate (naphthenic) with aromatic extract streams to arrive at desired solvency/aromatic contents.  
Suzuki teaches that VGC is indicative of whether the petroleum fraction is aromatic, paraffinc, or naphthenic [0017], as well as using CA, CN, and CP as similar measures to indicate aromatic, paraffinic, and naphthenic components in process oils [0013].
Kamai teaches that aniline point corresponds to CA/ aromatic content, and is used in identification of process oils (column 1, line 1- column 2, line 10).
Surrena teaches that different boil ranges of lubricating oils correspond to different viscosity ranges for different uses (column 1, lines 49-55).
In this regard, Examiner notes that the aromatic content disclosed by the blending steps of Jois, would be indicative of the similar VGC, CA, aniline point, etc as claimed, since all of these variables are indicative of the aromatic content. 
Regarding claims 20 and 22, Jois teaches using the process oil in a rubber formulation, in the tire industry [0011].
Response to Arguments
Applicant’s arguments filed 23 December 2021 have been fully considered but they are not persuasive.
Examiner considers Applicant’s arguments to be:		
Jois does not use “residual bottoms” or “naphthenic crude”, but atmospheric or vacuum distillate.
Jois does not disclose the claimed reductions in polyaromatic compounds as seen in Applicant’s table 5.
Regarding Applicant’s first argument, as discussed in the rejection, Jois teaches distillation steps to obtain gas oil fractions, followed by blending, and hydrotreatment.  The instant claims require blending, followed by vacuum distillation and hydrotreatment.  However, it appears that this is a simple modification of the order of process steps.  It is not seen where such a modification would result in a different result, as the instant specification similarly teaches that the order of steps is not critical (see instant spec [0005-0009] teaching embodiments with both order of steps).  See MPEP 2144.01 IV, C: See also In reBurhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results).   
Regarding Applicant’s second argument, it is not seen where the data in Applicant’s table 5 provides a difference in process step or data of new or unexpected results.  Examiner notes that the feedstock disclosed in this table is 85% VGO and 15% aromatic extract, and subsequent streams A-2, B-2, C-2, and D-2 represent the blend sent to hydrotreatment (see instant spec [0057]).  Jois teaches the same hydrotreatment of a stream comprising 85% distillate and 15% aromatic extract [0022], [0023].  In this regard, it is not seen where Applicant has distinguished the process steps claimed from those disclosed by Jois.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jois (US 2005/0272850) – teaches preparation of rubber extender oils with high solvency
Hansen (US 2012/0205589) – teaches production of process oils having specific CA, CN, CP values
Mills (US 3,904,507) – teaches producing rubber process oils having specific VGC and viscosities
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE STEIN whose telephone number is (571)270-1680. The examiner can normally be reached Monday-Friday 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE STEIN/Primary Examiner, Art Unit 1771